Exhibit 99.1 AT THE COMPANY Denise Bernstein, Investor Relations (800) 831-4826 CENTERLINE HOLDING COMPANY REPORTS SECOND QUARTER 2 New York, NY – August 15 2011 – Centerline Holding Company (OTC:CLNH)(“Centerline” or the “Company”), the parent company of Centerline Capital Group, a provider of real estate financing and asset management services to the affordable and conventional multifamily housing industry, today announced financial results for the second quarter and six months ended June 30, 2011. The tables below present Centerline’s Condensed Consolidated Balance Sheets as of June 30, 2011 and December 30, 2010; and the Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010.For more detailed financial information, including certain non-GAAP financial measures, please access the Financial Overview Presentation available in the “Investor Relations” section of the Company’s website at http://ir.centerline.com. About the Company Centerline Capital Group, a subsidiary of Centerline Holding Company (OTC:CLNH), provides real estate financial and asset management services to the affordable and conventional multifamily housing industry.The Company offers a range of debt and equity financing and investment products to developers, owners and investors,. Founded in 1972, Centerline is headquartered in New York, New York and has eight offices throughout the United States.For more information, please visit Centerline’s website at www.centerline.com or contact the Investor Relations Department at 1-800-831-4826. CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, (Unaudited) Assets: Cash and cash equivalents $ $ Restricted cash Investments: Available-for-sale Equity method Mortgage loans held for sale and other assets Investments in and loans to affiliates, net Intangible assets, net Mortgage servicing rights, net Deferred costs and other assets, net Consolidated partnerships : Investments: Equity method Land, buildings and improvements, net Other assets Assets of discontinued operations 18 Total assets $ $ Liabilities: Notes payable and other borrowings $ $ Financing arrangements and secured financing Accounts payable, accrued expenses and other liabilities Preferred shares of subsidiary (subject to mandatory repurchase) Consolidated partnerships: Notes payable Due to property partnerships Other liabilities Total liabilities Redeemable securities Equity: Centerline Holding Company total Non-controlling interests Total equity Total liabilities and equity $ $ CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: Interest income $ Fee income Gain on sale of mortgage loans Other Consolidated partnerships: Interest income Rental income Other Total revenues Expenses: General and administrative (Recovery) provision for losses, net ) ) Interest Interest – distributions to preferred shareholders of subsidiary Depreciation and amortization Loss on impairment of assets Consolidated partnerships: Interest Loss on impairment of assets Other expenses Total expenses Loss before other income ) Other (loss) income: Equity and other loss, net ) ) Gain on settlement of liabilities Gain from repayment or sale of investments 11 Other losses from consolidated partnerships ) Loss from continuing operations before income tax provision ) Income tax provision – continuing operations 13 ) ) ) Net loss from continuing operations ) Discontinued operations: (Loss) income from discontinued operations before income taxes ) Gain on sale of discontinued operations, net Income tax provision – discontinued operations ) Net (loss) income from discontinued operations ) Net loss ) Net loss attributable to non-controlling interests Net income (loss) attributable to Centerline Holding Company shareholders $ $ ) $ $ Net income (loss) per share : Basic Income (loss) from continuing operations $ $ ) $ $ Income (loss) from discontinued operations $ Diluted Income (loss) from continuing operations $ $ ) $ $ Income (loss) from discontinued operations $ Weighted average shares outstanding:: Basic Diluted (1) Amount calculates to less than one cent loss per share. (2) The numerator of the calculation of basic and diluted net income per share includes the effect of redeemable share conversionsand a reversal of all preferred dividends in arrears upon conversion of the preferred CRA shares into Special Series A shares in March 2010. ### Certain statements in this document may constitute forward-looking statements within the meaning of “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.These statements are based on management’s current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements.Other risks and uncertainties are detailed in Centerline Holding Company’s most recent Annual Report on Form 10-K and Quarterly Reports on Form 10-Q filed with the Securities and Exchange Commission, and include, among others, business limitations caused by adverse changes in real estate and credit markets and general economic and business conditions; our ability to generate new income sources, raise capital for investment funds and maintain business relationships with providers and users of capital; changes in applicable laws and regulations; our tax treatment, the tax treatment of our subsidiaries and the tax treatment of our investments; competition with other companies; risk of loss under mortgage banking loss sharing agreements; and risks associated with providing credit intermediation.Words such as “anticipates”, “expects”, “intends”, “plans, “believes” “seeks”, “estimates” and similar expressions are intended to identify forward-looking statements.Such forward-looking statements speak only as of the date of this document.Centerline Holding Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in Centerline Holding Company’s expectations with regard thereto or change in events, conditions, or circumstances on which any such statement is based.
